Citation Nr: 1740513	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, denying his entitlement to nonservice-connected pension benefits.

The Veteran and his daughter testified at a hearing before the undersigned in May 2017.  A transcript of that hearing has been added to the Veteran's claims file.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

  
FINDINGS OF FACT

1.  The Veteran served on active duty from October 1959 to October 1962; the most credible evidence of record shows that the Veteran did not serve in the Republic of Vietnam during his period of active service.

2.  The Veteran did not have qualifying active service during a period of war. 


CONCLUSION OF LAW

The basic eligibility criteria for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks entitlement to nonservice-connected disability pension benefits.  By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the prescribed rate.  38 U.S.C.A. § 1521; see also 38 C.F.R. § 3.3.

A veteran meets the service requirements for pension if he served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).

The term "period of war" for pension purposes means the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.

Most pertinent to this case, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).

Based on a review of the record, the Board finds that the criteria for basic eligibility for nonservice-connected pension benefits have not been met because the Veteran did not serve during a period of war as defined in the applicable statutes and regulations.  See 38 U.S.C.A. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3.  The Veteran entered active duty service in October 1959 and finished active service in October 1962.  

The Board acknowledges that the Veteran contends that he served in the Republic of Vietnam, therefore rendering him eligible for the earlier period of war applicable to veterans who served in the Republic of Vietnam after February 1961.  However, the Board finds there is no credible evidence that the Veteran had service in Vietnam.  

In this regard, the Board notes first, there is no objective evidence from the Veteran's service personnel records or articles he submitted placing him in Vietnam.  The Veteran's mobilization orders commencing in September 1961 state that he was to travel from Ft. Bragg, North Carolina, to Bangkok, Thailand, then to Laos on temporary duty for approximately 180 days as a member of the White Star Mobile Training Team to present special instructions in Laos.  There is nothing in his orders to indicate an assignment in the Republic of Vietnam.  His DD-214 does not show service in Vietnam nor any awards or medals associated with service in Vietnam.  The Veteran contends that his service record is erroneous because he was entitled to receive several medals for service in Vietnam.  However, without an official change to his service record, the Board cannot rely on this assertion.  The Veteran's performance evaluations make no mention of service in Vietnam.  Finally, the Veteran submitted various articles regarding Operation White Star and Laos operations.  These articles support the fact that he served in Laos, but make no mention of the Veteran himself ever being in Vietnam.   

Further, the Veteran has made inconsistent statements regarding his service.  His original VA claim states that the Veteran "...was in Laos Vientiane and was on the Ho Chi Minh Trail when Agent Orange was sprayed and used on the trail."  The Veteran now contends that he was in Vietnam when sent on a special mission to bring a wounded soldier back to Laos from Vietnam.  However, on both the Veteran's original claim form, dated April 30, 2010, and a subsequent claim form, dated June 22, 2010, the Veteran is asked, "Did you serve in Vietnam?" to which he responds "No" in each instance.  Only after the September 2011 denial did the Veteran contend that he had Vietnam service.
  
Considering both the lack of corroboration in the Veteran's service records and inconsistency in the Veteran's statements, the Board finds the competent credible evidence shows that the Veteran did not serve in one of the wartime periods established by law so as to qualify him for nonservice-connected disability pension benefits.  The wartime period for the Vietnam era began in August 1964 for those who did not serve in the Republic of Vietnam, and the Veteran's active duty service ended in October 1962.  

While the Board is sympathetic to the Veteran's situation, the Board is bound by the law in this matter, and the pertinent statutes and regulations are clear that entitlement to the pension benefits sought requires, at a minimum, that the Veteran have served on active duty at some point during a period of war.  So while he performed honorable military service, the law and implementing regulations specifically exclude service such as the Veteran's for purposes of entitlement to nonservice-connected disability pension benefits.

Consequently, the Board finds that there is no legal basis for the claim and nonservice-connection pension is denied.



ORDER

Eligibility for nonservice-connected disability pension benefits is denied. 



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


